DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunaka et al. (U.S. PGPub 2020/0130047, cited in IDS) in view of Ekstrom et al. (U.S. PGPub 2014/0100687, cited in IDS) and Chowdhury et al. (U.S. PGPub 2020/0142010, previously cited but not relied upon).
Claim 1: Yabunaka et al. discloses a rivet tool (1) for setting a rivet (8), the rivet tool comprising: a motor (2); a pulling mechanism (4, 40 of a ball screw mechanism - paragraphs 48 and 60) configured to receive torque from the motor (Id.), the pulling mechanism including a carrier (magnet holder 485 on screw shaft 46) providing a support surface that is moveable between a first position and a second position in response to the pulling mechanism receiving torque from the motor (initial and stop positions - e.g. paragraph 77), a plurality of jaws (651 - paragraph 89) configured to clamp onto a mandrel of the rivet and pull the mandrel in response to the moveable member moving from the first position to the second position (paragraph 50), and a magnet (486) mounted on the support surface (485) and coupled for movement with the carrier (on magnet holder 485 on the screw shaft 46 - paragraph 76), the magnet including a north pole face, an adjacent south pole face, and a pole junction therebetween (magnets inherently have north and south poles with a junction therebetween); a first sensor (481) configured to detect when the carrier is in the first position (paragraph 77); and a second sensor (482) configured to detect when the carrier is in the second position (Id.); wherein the magnet is formed as a single piece having the north pole face, the adjacent south pole face, and the pole junction (the magnet is disclosed in the singular and is presumed to be a single piece). The magnet is between the moveable member and the sensor and so effectively faces the sensor, but Yabunaka is silent regarding the specific orientation of the magnet with respect to its poles, and so does not disclose wherein the north and south pole faces face away from the moveable member, and the sensors do not necessarily detect the pole junctions specifically.
However, Ekstrom teaches a magnetic position sensor system in a fastening tool having a moveable magnetic element where north and south poles face a sensor and away from the moveable member (paragraphs 172, 176). Ekstrom further teaches that a sensor may detect the “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the magnet of Yabunaka such that north and south poles face away from the moveable member (i.e. toward the sensors) and configured the sensors to detect the pole junction in order to have determined the influence of the magnet on the sensor as desired in indicating the position of the moveable member and since it represents one of various options available for providing a detectable condition of the magnet (e.g. paragraphs 145, 148, 172), for example by providing a transition in polarity (paragraph 273).
It is acknowledged that the Ekstrom magnetic arrangement is formed as two pieces rather than a single piece. However, Chowdhury et al. teaches a similar magnetic sensing arrangement having adjacent north and south pole faces (Fig. 4-6) wherein the magnetic regions may be formed as a single piece or different pieces (paragraph 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the modified magnet as a single piece since it has been held that forming in once piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and because either option is considered valid based on the prior art. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitation.
Claim 2: Referring to Ekstrom, the north pole face and the south pole face are coplanar (paragraph 148). 
Claim 3: The magnet of Yabunaka moves axially in the direction of the moveable member. Thus, as modified by Ekstrom, the magnet is moveable along a face plane defined by the north pole face and the south pole face (which are coplanar facing outward perpendicular to the axial direction). 
Claim 4: The face plane is parallel to a pulling axis along which the carrier moves between the first and second positions (as noted above). 
Claim 5: Yabunaka operates by detecting when the carrier moves to the first and second positions when a sensor detects the magnet in the respective position and outputs a corresponding signal (paragraph 77). Referring to Ekstrom, the sensors are Hall Effect sensors (as cited above). The sensors appear capable of detecting either pole (e.g. Fig. 12B and paragraph 280) and thus may be considered a “north-pole-detecting” Hall Effect sensor. Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197). Thus, it would have been obvious to have configured the tool of Yabunaka to use Hall effect sensors since they are wear resistant, vibration resistant and impact resistant (Ekstrom, paragraph 50), and to have detected that a north pole flux detected by the second sensor is zero since it represents one of various options available for providing a detectable condition of the magnet (Ekstrom, paragraph 145, 172).
Claim 6: In view of using the zero flux point as a detection condition as discussed above, Yabunaka further discloses that the controller is configured to deactivate the motor upon detection of the magnet by the second sensor (paragraph 119). 
Claim 7: As discussed above for claim 5, Ekstrom teaches Hall Effect sensors which appear capable of detecting either pole. Thus, they may also be considered south pole-detecting Hall-effect sensors as much as they are north-pole-detecting sensors. Similarly as above, the zero crossing point of zero flux may be detected to control the tool. Thus, it would have similarly been obvious to have configured the Yabunaka tool such that when the carrier moves to the first position, the first sensor is configured to output a signal to the controller indicating that a south pole flux detected by the first sensor is zero.
Claim 8: Similarly to claim 6 above, and in view of using the zero flux point as a detection condition as discussed above, Yabunaka further discloses that the controller is configured to deactivate the motor upon detection of the magnet by the first sensor (paragraph 120).
Claim 25: The configuration of magnet taught by Ekstrom and Chowdhury would be formed as a single piece having at least two pairs of poles. For example, each magnet of Ekstrom as cited above has a pole (north or south) facing the sensor, and it would be understood that the opposite pole of each magnet would face the opposite direction. Such a configuration is also evident in Chowdhury (Figs. 4-6).

Claim 9: Yabunaka et al. discloses a rivet tool (1) for setting a rivet (8), the rivet tool comprising: a motor (2); a pulling mechanism (4, 40 of a ball screw mechanism - paragraphs 48 and 60) configured to receive torque from the motor and pull the rivet (Id.), the pulling mechanism including a carrier (magnet holder 485 on screw shaft 46) that is moveable between a first position and a second position in response to the pulling mechanism receiving torque from the motor (initial and stop positions - e.g. paragraph 77), and a magnet (486) coupled for movement with the carrier (on magnet holder 485 on the screw shaft 46 - paragraph 76), the magnet including a north pole face, an adjacent south pole face, and a pole junction therebetween (magnets inherently have north and south poles with a junction therebetween); and a sensor (481 or 482) configured to detect when the carrier is in the first position; wherein the magnet is formed as a single piece having the north pole face, the adjacent south pole face, and the pole junction (the magnet is disclosed in the singular and is presumed to be a single piece). The magnet is between the moveable member and the sensor and so effectively faces the sensor, but Yabunaka is silent regarding the specific orientation of the magnet with respect to its poles, and so does not disclose wherein the north and south pole faces face away from the moveable member, and the sensors do not necessarily detect the pole junctions specifically.
However, Ekstrom teaches a magnetic position sensor system in a fastening tool having a moveable magnetic element where north and south poles face a sensor and away from the moveable member (paragraphs 172, 176) and the a sensor may detect the resulting “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor to detect the pole junction since it represents one of various options available for providing a detectable condition of the magnet (e.g. paragraphs 145, 172).
It is acknowledged that the Ekstrom magnetic arrangement is formed as two pieces rather than a single piece. However, Chowdhury et al. teaches a similar magnetic sensing arrangement having adjacent north and south pole faces (Fig. 4-6) wherein the magnetic regions may be formed as a single piece or different pieces (paragraph 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the modified magnet as a single piece since it has been held that forming in once piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and because either option is considered valid based on the prior art. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitation.
Claim 10: As noted above, as taught by Ekstrom, the north and south pole faces face away from the carrier (i.e. toward the sensor).
Claim 11: Referring to Ekstrom, the north pole face and the south pole face are coplanar (paragraph 148).
Claim 12: The magnet of Yabunaka moves axially in the direction of the carrier. Thus, as modified by Ekstrom, the magnet is moveable along a face plane defined by the north pole face and the south pole face (which are coplanar facing outward perpendicular to the axial direction). 
Claim 13: The face plane is parallel to a pulling axis along which the moveable member moves between the first and second positions (as noted above)
Claim 14: Yabunaka operates by detecting when the carrier moves to the first and second positions when a sensor detects the magnet in the respective position and outputs a corresponding signal (paragraph 77). Referring to Ekstrom, the sensors are Hall Effect sensors (as cited above). Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density drops towards zero and control the tool accordingly (paragraphs 196-197 and 280). Thus, it would have been obvious to have configured the tool of Yabunaka to use Hall effect sensors since they are wear resistant, vibration resistant and impact resistant (Ekstrom, paragraph 50), and to have detected the pole junction by detecting a flux strength dropping towards zero since it represents one of various options available for providing a detectable condition of the magnet (Ekstrom, paragraph 145, 172).
Claim 15: Yabunaka has a controller (156) which operates based on signals from the sensors (paragraph 77). Ekstrom further teaches the use of flux/voltage threshold values in controlling the tool (e.g. paragraph 268-270).  Thus, it would have been obvious to have configured the controller to deactivate the motor based on the flux strength reaching a threshold, since threshold values provide a tolerance band for the operating modes. 
Claim 16: As taught by Ekstrom above, the sensor is a Hall-effect sensor. Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197), and as shown in Fig. 12C, the sensor would also detect flux density increasing from zero as it approaches the zero point (for example if moving in reverse along the x-axis toward a first position on the left of the x-axis).
Claim 17: The controller (156) of Yabunaka deactivates the motor when the sensor detects the magnet (paragraphs 119-120). Ekstrom further teaches the use of flux/voltage threshold values in controlling the tool (e.g. paragraph 268-270).  Thus, it would have been obvious to have configured the controller to deactivate the motor based on the flux strength reaching a threshold, since threshold values provide a tolerance band for the operating modes.
Claim 18: The controller (156) of Yabunaka deactivates the motor when the sensor detects the magnet (paragraphs 119-120). As discussed above, Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density drops towards zero and control the tool accordingly (paragraphs 196-197 and 280). Thus, it would have been obvious to have configured the tool of Yabunaka to have deactivated based on position of the pole junction since it represents one of various options available for providing a detectable condition of the magnet (Ekstrom, paragraph 145, 172).
Claim 19: Yabunaka further discloses a plurality of jaws (651 - paragraph 89) configured to clamp onto a mandrel of the rivet and pull the mandrel in response to the carrier moving from the first position to the second position (paragraph 50).
Claim 26: The configuration of magnet taught by Ekstrom and Chowdhury would be formed as a single piece having at least two pairs of poles. For example, each magnet of Ekstrom as cited above has a pole (north or south) facing the sensor, and it would be understood that the opposite pole of each magnet would face the opposite direction. Such a configuration is also evident in Chowdhury (Figs. 4-6).

Claim 20: Yabunaka et al. discloses a power tool (1), comprising: a motor (2); a magnet (486) including a north pole face, an adjacent south pole face, and a pole junction therebetween (magnets inherently have north and south poles with a junction therebetween); a carrier (magnet holder 485 on screw shaft 46) configured to support the magnet, the carrier being moveable between a first position and a second position (initial and stop positions - e.g. paragraph 77), wherein the magnet is coupled for movement with the carrier; a sensor (481 or 482) configured to detect when the carrier is in the first position; and a controller (156) configured to control the motor based on a position of the magnet detected by the sensor (paragraphs 119-120); wherein the magnet is formed as a single piece having the north pole face, the adjacent south pole face, and the pole junction (the magnet is disclosed in the singular and is presumed to be a single piece). The magnet is between the moveable member and the sensor and so effectively faces the sensor, but Yabunaka is silent regarding the specific orientation of the magnet with respect to its poles, and so does not disclose wherein the north and south pole faces face away from the moveable member, and the sensors do not necessarily detect the pole junctions specifically.
However, Ekstrom teaches a magnetic position sensor system in a fastening tool having a moveable magnetic element where north and south poles face a sensor and away from the moveable member (paragraphs 172, 176) and the a sensor may detect the resulting “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor to detect the pole junction since it represents one of various options available for providing a detectable condition of the magnet (e.g. paragraphs 145, 172).
It is acknowledged that the Ekstrom magnetic arrangement is formed as two pieces rather than a single piece. However, Chowdhury et al. teaches a similar magnetic sensing arrangement having adjacent north and south pole faces (Fig. 4-6) wherein the magnetic regions may be formed as a single piece or different pieces (paragraph 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the modified magnet as a single piece since it has been held that forming in once piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and because either option is considered valid based on the prior art. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitation.
Claim 21: The configuration of magnet taught by Ekstrom and Chowdhury would be formed as a single piece having at least two pairs of poles. For example, each magnet of Ekstrom as cited above has a pole (north or south) facing the sensor, and it would be understood that the opposite pole of each magnet would face the opposite direction. Such a configuration is also evident in Chowdhury (Figs. 4-6).
Claim 22: Following from claim 21 above, the at least two pairs of poles would include a first pair of poles and a second pair of poles, the first pair of poles including the north pole face and a corresponding south pole face, and the second pair of poles including the south pole face and a corresponding north pole face.
Claim 24: Ekstrom further teaches that magnets of different strengths and different polarities can be used, the greater the number of magnets used, the greater the number of mode settings possible, and the greater the number of different polarities and differences in magnet strength or arrangement used, the number of mode settings possible (paragraph 145). In light of this and the above teachings, the examiner submits that it would have been obvious to one of ordinary skill to have configured the magnet to include two or more pole junctions (e.g. by combining multiple poles and/or magnet regions) in order to have achieved various mode settings as desired.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yabunaka et al., Ekstrom et al., and Chowdhury et al. as applied to claim20 above, and further in view of Wirnitzer et al. (U.S. PGPub 2022/0105616).
The sensors are Hall sensors as discussed above, but the sensor is not specified as one of a north pole-detecting Hall effect sensor configured to filter for north pole flux, and 2) a south pole-detecting Hall effect sensor configured to filter for south pole flux. However, Wirnitzer et al. teaches a hall sensing arrangement for a tool wherein the hall sensors may be either unipolar or bipolar sensors (paragraphs 7 and 84). It is understood that a unipolar hall sensor is a hall sensor which senses only one pole and thus “filters” for that pole flux.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used unipolar sensors (hall sensors filtering for north or south pole flux) depending upon the particular sensing mode desired for the tool, and/or to produce unambiguous switching determination (paragraph 86).

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Therefore, Ekstrom does not disclose a single piece magnet including the north pole face and the south pole face, as claimed. Yabunaka does not cure the deficiencies of Ekstrom. On this basis, Yabunaka and Ekstrom fail to teach or suggest each and every limitation of claims 1, 9, and 20, and a prima facie case of obviousness cannot be established on the basis of Yabunaka and Ekstrom. Withdrawal of the rejection for this primary reason is respectfully requested, as well as for additional reasons presented below.
The issue of a single piece magnet configured with the poles of Ekstrom is addressed by Chowdhury in the new grounds of rejection.
[With regard to Ekstrom] Therefore, the zero flux point is in between the first and second magnets, and the pole junction is not included in a single piece magnet as claimed. Yabunaka does not cure the deficiencies of Ekstrom. On this basis, Yabunaka and Ekstrom fail to teach or suggest each and every limitation of claims 1, 9, and 20, and a prima facie case of obviousness cannot be established on the basis of Yabunaka and Ekstrom. Withdrawal of the rejection for this secondary reason is respectfully requested, as well as for additional reasons presented below.
The issue of a single piece magnet configured with the poles of Ekstrom (including a zero flux point) is addressed by Chowdhury in the new grounds of rejection.

Regarding claim 1, the Examiner asserts that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oriented the magnet of Yabunaka such that north and south poles face away from the moveable member...since it represents one of various options available for providing a detectable condition of the magnet....” See Office action at p. 5. However, there is no teaching or suggestion of this “option” in either Yabunaka or Ekstrom. The north and south pole faces of a magnet typically face in opposite directions, in which case it would not be possible to “orient the magnet of Yabunaka such that north and south poles face away from the movable member” id. (emphasis added). As admitted by the Examiner, Yabunaka is silent as to the orientation of the magnet with respect to its poles. See id. Applicant respectfully submits that Yabunaka is also silent as to the orientation of the pole faces on the magnet itself. Ekstrom does not cure the deficiencies of Yabunaka. Ekstrom does not teach reorienting the north and south pole faces of a magnet and therefore does not support the asserted obviousness rationale. Rather, Ekstrom teaches using two different magnets, each having a north pole face and a south pole face, and orienting the north pole face of one magnet towards the sensor and orienting the south pole face of the other magnet towards the sensor. See Ekstrom at 7 0173; FIGS. 8A-8D.
The issue of a single piece magnet configured with the poles of Ekstrom (including a zero flux point) is addressed by Chowdhury in the new grounds of rejection.
Specifically, the invention claimed in amended independent claims 1, 9, and 20 is more than just making integral what had been made in two separate pieces. The claimed magnet formed as a single piece has surprisingly better electromagnetic properties than integrating two magnets for the reasons discussed below. [further includes the text of the affidavit].
In light of the above argument and the affidavit, it appears that the affidavit attempts to assert unexpected results in using a single-piece magnet over a two-piece magnet (e.g. of Ekstrom).
The overall assertion made in the affidavit is that (emphasis added):
Such a magnet, formed as a single piece, provides a smaller electromagnetic transition distance at the pole junction than the two-magnet arrangement disclosed in Ekstrom, as evidenced by the comparison shown in Exhibits A-C. As a result, the sensor, which is configured to detect the pole junction, can more precisely detect the position of the Magnet.
The affidavit submits that (emphasis added):
Even if the two magnets are "touching" in a macroscopic sense, there is still a separation distance between two magnets on a microscopic level. Therefore, the smallest possible transition distance of two magnets adjacent to each other is necessarily larger than the smallest possible transition distance of a single piece magnet.
Even this microscopic difference in separation distance is significant enough to visibly affect the electromagnetic transition distance, as evidenced by Exhibits A-C. Thus, the claimed magnet performs significantly better than a two-piece magnet arrangement. More specifically, the claimed magnet provides a more precise sensing window than mounting two separate magnets adjacent to each other.
Thus, the affidavit ultimately asserts that a single magnet as claimed performs better than two adjacent magnets as disclosed by Ekstrom due to the lack of any microscopic separation in the single magnet leading to a significantly smaller and more precise electromagnetic transition distance. Applicant relies on the experimental evidence shown in Exhibits A-C to support this assertion, as well as the presumption that magnets are “typically” plated to protect against Corrosion (section 13.), possess part radii and/or (presumably lack of) flatness (section 16.)
However, turning to Exhibit A, one can clearly see that the two adjacent magnets (left of the pen) as compared to the single magnet (right of the pen) are substantially larger, have substantially different shapes, and substantially different orientations. The relative strengths of the compared magnets are also unknown, and the single magnet is apparently resting on a “support piece” of unknown material whereas the two adjacent magnets are not. In other words, the experiment does not make an “apples-to-apples” comparison between magnet configurations. Thus, the variable in question (separate/ integral configuration) has not been properly isolated by the experiment al design, and the examiner cannot confirm that the “significant” (“about 3 times” - section 11.) difference in electromagnetic transition distance is attributable solely to the separate/ integral configuration structures of the compared magnetic elements. It would seem just as - if not more - likely that the differences are attributable to these other variables. Even if the separate/ integral configuration makes some difference as asserted by the expert testimony, it remains unclear to what degree and whether or not this difference would have been “significant” enough to make a noticeable or non-obvious difference.
Furthermore, while the singular magnet is described as being an example of the claimed magnet, the separate magnets are not asserted to be comparable to the Ekstrom magnets other than the fact that they are merely two adjacent magnets. Thus, it cannot be confirmed that the experiment truly tests the instant application against the Ekstrom magnets.
The features leading to the alleged a separation distance between adjacent magnets (e.g. plating, lack of flatness, and radii), and the resulting significant difference in electromagnetic transition distance, are also not reflected in any of the instant application, claims, or prior art, and thus are not commensurate with the claimed invention.
Furthermore, the Chowdhury reference now relied upon in the new grounds of rejection suggests that a similar magnet configuration may be made in either separate or monolithic construction, with apparently no substantial effects on the performance.
In conclusion, the examiner finds the affidavit unconvincing mainly for the reason that the expert testimony is constructed upon the foundational evidence alleged in Exhibits A-C, but said evidence appears invalid or inconclusive as the experimental design fails to adequately isolate the variable in question and definitively prove the assertions made therein. To clarify, the examiner is not necessarily stating that there would be no difference between magnet configurations, but that the magnitude of difference alleged in the affidavit is not sufficiently proven by the experimental, and therefore the examiner cannot rely on the affidavit in support of a conclusion of non-obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726